EXHIBIT 10.2


OKLAHOMA CITY, OK


LEASE AGREEMENT

BETWEEN


DAVE COOK, INDIVIDUALLY

(“LANDLORD”)

AND


SCP POOL CORPORATION, A DELAWARE CORPORATION

(“TENANT”)

--------------------------------------------------------------------------------

1.   AGREEMENT OF LEASE 1 2.   TERM; OPTION TO EXTEND; AND TERMINATION OF LEASE
1   2.1 Primary Term 1   2.2 Adjustment of Commencement Date 1   2.3 Option to
Extend 1 3.   RENT & OTHER CHARGES 1   3.1 Rent 1   3.2 Late Fees 2   3.3
Prepaid Rent and Security Deposit 2   3.4 Disposition Fee 2   3.5
Termination/Expiration Fees 2 4.   OTHER TENANT AND LANDLORD CHARGES 3   4.1
Landlord Taxes 3   4.2 Utilities 3   4.3 Common Area 3 5.   USE AND OCCUPANCY 3
  5.1 Certificate of Occupancy 4 6.   MAINTENANCE AND REPAIRS 4   6.1 Landdlord
4   6.2 Tenant 5   6.3 TDelivery at Commencement 6   6.4 Landlord's and Tenant's
Responsibilities 6 7.   ACCESS 3   7.1 Pre-Commencement Date Access to Premises
6   7.2 Landlord's Right to Access 6 8.   ALTERATIONS AND IMPROVEMENTS TO
PREMISES; SIGNAGE 7   8.1 Alterations and Improvements 7   8.2 Signage 7 9.  
DAMAGE OR DESTRUCTION 7 10.   CONDEMNATION 7 11.   INDEMNITY AND WAIVER OF
CLAIMS 8 12.   INSURANCE 8   12.1 Tenant's Insurance 8   12.2 Landlord's
Insurance 8   12.3 Proof of Policy 8 13.   WAIVER OF SUBROGATION 9 14.   LIEN 9
15.   ASSIGNMENT, SUBLETTING 9 16.   ESTOPPEL CERTIFICATE 9 17.  
NON-DISTURBANCE AGREEMENT 9 18.   FIXTURES AND PERSINAL PROPERTY; SURRENDER 9  
18.1 Removal of Tenant Property 9   18.2 Surredering of Premises 9 19.   EVENTS
OF DEFAULT 9 20.   REMEDIES 10   20.1 Landlord's Remedies 10   20.2 Tenant's
Remedies 10 21.   ENVIORMENTAL WARRANTY AND INDEMNIFICATION AGREEMENT 10 22.  
HOLDING OVER 11 23.   MISCELLANEOUS 12   23.1 Entire Agreement 12   23.2 Notices
12   23.3 Non-Waiver 12   23.4 Attorneys Fees 12   23.5 Parties Bound 12   23.6
Survival of Obligations 13   23.7 Governing Law 13   23.8 Time 13   23.9 Waiver
of Trial by Jury 13   23.10 Quiet Enjoyment 13   23.11 Force Majeure 13   23.12
Authority 13   23.13 Disposition of the Premises by the Landlord 13   23.14
Non-Disturbance Agreement 13   23.15 Submission of Lease 13

--------------------------------------------------------------------------------


LEASE AGREEMENT

        This Lease Agreement (this “Lease”) is made and entered into as of the
15th day of January, 2001, by and between DAVE COOK, individually (“Landlord”),
and SCP POOL CORPORATION, a Delaware corporation (“Tenant”).


1. AGREEMENT OF LEASE

        Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
for the term and upon the conditions and agreements hereinafter set forth, the
following described premises:

  Approximately 24,950 square feet consisting of 2,400 square feet of office and
22,550 square feet of warehouse space (“Premises”) located in a proposed
building (the “Building”), and all other improvements located on the property,
including all of the driveways, sidewalks, parking spaces, and the truck loading
dock, which are more fully described in the Legal Description on Exhibit A
attached hereto and made a part hereof (the “Land”).



2. TERM, OPTION TO EXTEND AND TERMINATION OF LEASE


2.1 PRIMARY TERM

        The term (“Primary Term”) of this Lease shall be for a period of ten
(10) years commencing (11/20/01) on November 1, 2001 (the “Commencement Date”).
The Primary Term of this Lease shall expire at 11:59 p.m. on October 31, 2011
(the “Expiration Date”).

        However, if Landlord is required to Substantially Complete (defined in
Section 2.2) any Landlord Work (defined herein) prior to the Commencement Date
under the terms of a Work Letter (defined in Exhibit B): (1) the date set forth
in the prior sentence as the “Commencement Date” shall instead be defined as the
“Target Commencement Date”; and (2) the actual “Commencement Date” shall be the
date on which the Landlord Work is Substantially Complete, as determined by
Section 2.2. “Landlord Work” means the work, if any, that Landlord is obligated
to perform in the Premises pursuant to a separate work letter agreement (the
“Work Letter”), if any, attached as Exhibit B. In such circumstances, the
Termination Date will instead be the last day of the Primary Term as determined
based upon the actual Commencement Date.

        If Landlord does not deliver possession of the Premises to Tenant within
sixty (60) days after the first date specified in Paragraph 1 of this Section
2.1, Tenant may elect to cancel the Lease by giving written notice to Landlord
within ten (10) days after the sixty (60) day period ends. If Tenant gives such
notice, the Lease shall be canceled effective as of the date of its execution,
and no party hereto shall have any obligations, one to the other, and all
monies, if any, paid by Tenant in advance will be refunded within 10 days of
such cancellation. If Tenant does not give such notice, Tenant’s right to cancel
the Lease at such time shall expire and the Primary Term shall commence upon the
delivery of possession of the Premises to Tenant. If delivery of possession of
the Premises to Tenant is delayed, Landlord and Tenant shall, upon delivery,
execute an amendment to this Lease setting forth the Commencement Date and
Expiration Date of the Lease.


2.2 ADJUSTMENT OF COMMENCEMENT DATE

        The Landlord Work shall be deemed to be “Substantially Complete” on the
date that all Landlord Work has been performed except for punch list items which
do not prevent in any material way the use of the Premises for the purposes for
which they were intended, and upon receipt of a Certificate of Occupancy.


2.3 OPTION TO EXTEND

        The Tenant shall have the option to extend the term of this Lease for up
to two (2) additional five (5) year terms (the first of such five (5) year terms
shall be referred to herein as the “First Extended Term”, and the second of such
terms shall be referred to herein as the “Second Extended Term”) on all of the
same terms and conditions set forth herein except Rent which shall be mutually
agreed upon, so long as, with respect to the First Extended Term, Tenant is not
in substantial default of its obligations under this Lease beyond any applicable
grace or cure period at the expiration of the Primary Term, and, with respect to
the Second Extended Term, Tenant is not in substantial default of its
obligations under this Lease beyond any applicable grace or cure period at the
expiration of the First Extended Term. To exercise the Option with respect to
the First Extended Term, Tenant shall notify Landlord in writing not less than
one hundred twenty (120) days prior to the expiration of the Primary Term that
Tenant intends to extend the term of the Lease through the First Extended Term.
To exercise the Option with respect to the Second Extended Term, Tenant shall
notify Landlord in writing not less than one hundred twenty (120) days prior to
the expiration of the First Extended Term that Tenant intends to extend the term
of the Lease through the Second Extended Term. If Tenant elects not to exercise
the Option with respect to the First Extended Term, Tenant shall notify Landlord
in writing not less than one hundred twenty (120) days prior to the expiration
of the Primary Term, and this Lease shall terminate upon the expiration of the
Primary Term. If Tenant elects not to exercise the Option with respect to the
Second Extended Term, Tenant shall notify Landlord in writing not less than one
hundred twenty (120) days prior to the expiration of the First Extended Term,
and this Lease shall terminate upon the expiration of the First Extended Term.
Each of the First Extended Term and the Second Extended Term shall be referred
to herein as an “Extended Term”.


3. RENT & OTHER CHARGES


3.1 RENT

        This Lease is made for and in consideration of rent commencing upon the
Commencement Date and continuing throughout the Primary Term or each Extended
Term, as applicable, payable in equal monthly installments (“Rent”). The
schedule of monthly installments of Rent payable with respect to the Premises
during the Primary Term is the following:

        Tenant shall pay Landlord the sum of $1,518,456.96 as Rent for the
Premises during the Primary Term in one hundred twenty (120) monthly
installments as follows:

    (a)        Twenty-four (24) equal installments of $11,955.21 each payable on
or before the first day of each month during the period beginning November 1,
2001 and ending October 31, 2003.

    (b)        Twenty-four (24) equal installments of $12,371.04 each payable on
or before the first day of each month during the period beginning November 1,
2003 and ending October 31, 2005.

    (c)        Twenty-four (24) equal installments of $12,745.29 each payable on
or before the first day of each month during the period beginning November 1,
2005 and ending October 31, 2007.

    (d)        Twenty-four (24) equal installments of $12,994.79 each payable on
or before the first day of each month during the period beginning November 1,
2008 and ending October 31, 2009.

(e)     Twenty-four (24) equal installments of $13,202.71 each payable on or
before the first day of each month during the period beginning November 1, 2009
and ending October 31, 20011.

        Each installment of Rent shall be due and payable on or before the first
day of each calendar month during the Primary Term and each Extended Term, as
applicable, at 423 Magnolia Lane, Mandeville, LA 70471 or at such other place as
Landlord may from time to time designate in writing.

        Rent for partial months shall be prorated to reflect the period of such
month that Tenant was actually in possession of the Premises. If the
Commencement Date occurs on a day other than the first day of a calendar month,
the Rent due for the first calendar month of the Primary Term or Extended Term,
as applicable, will be prorated on a per diem basis and paid to Landlord on the
Commencement Date, and the Primary Term or each Extended Term, as applicable,
will be extended to terminate on the last day of the calendar month in which the
Expiration Date occurs.


3.2 LATE FEES

        If Tenant fails to pay the foregoing Rent to Landlord on or before the
10th day of the month in which it is due, in addition to all other rights and
remedies that Landlord may have hereunder, Landlord may assess a “late charge”
on such amount equal to 3% of the then delinquent installment of Rent which late
fee will not be subject to any interest charges. Said late fee shall be due with
the next rental payment.


3.3 PREPAID RENT AND SECURITY DEPOSIT

  Upon acceptance of this Lease Contract by all parties, Tenant will deposit
with the Landlord the sum of $23,910.42, representing the first two (2) full
calendar months rent. Upon written request by Landlord during the one hundred
seventh (117th) month of the Lease Term, Tenant shall pay to Landlord the amount
of $13,202.71 which shall be held as a Security Deposit. No interest shall be
paid on the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts and no trust relationship is
created with respect to the Security Deposit. Upon any termination of this
Lease, Landlord shall refund the unused portion of the Security Deposit to
Tenant within thirty (30) days after the expiration of this Lease.



3.4 DISPOSITION FEE

        If Landlord elects to sell or otherwise dispose of the Premises in
accordance with Section 22.13 below, Landlord shall pay a fee to Tenant (the
“Disposition Fee”) in an amount equal to the greater of (I) fifty percent (50%)
of the Profit (as hereinafter defined) on the sale or other disposition of the
Premises; or (ii) fifty percent (50%) of the amount by which the Fair Market
Value (as hereinafter defined) of the Premises exceeds $850,000 (the initial
cost of the Premises). The Disposition Fee shall be due and payable to Tenant
within one hundred five (105) days after the delivery of the Notice of
Disposition (as defined in Section 22.13 below) to Tenant. As used herein,
“Profit” shall mean the amount by which (a) the sale price, in the event of the
sale of the Premises, or (b) the proceeds of any other disposition of the
Premises, in the event of such other disposition, exceed(s) $850,000. As used
herein, “Fair Market Value” shall mean fair market value as determined by an
appraisal of the Premises provided by an Oklahoma Certified Appraiser.


3.5 TERMINATION/EXPIRATION FEES

        If Tenant elects not to exercise the Option (2.3) with respect to the
First Extended Term, Landlord shall, within thirty (30) days of the expiration
of the Primary Term, pay to Tenant a fee in an amount equal to the greater of
(I) fifty percent (50%) of the amount by which the Fair Market Value of the
Premises exceeds $850,000; or (ii) if, as of the expiration of the Primary Term,
Landlord has agreed to sell or otherwise dispose of the Premises, fifty percent
(50%) of the Profit derived, or to be derived, from the sale or other
disposition of the Premises, as the case may be. If Tenant elects not to
exercise the Option with respect to the Second Extended Term, Landlord shall,
within thirty (30) days of the expiration of the First Extended Term, pay to
Tenant a fee in an amount equal to the greater of (I) fifty percent (50%) of the
amount by which the Fair Market Value of the Premises exceeds $850,000; or (ii)
if, as of the expiration of the First Extended Term, Landlord has agreed to sell
or otherwise dispose of the Premises, fifty percent (50%) of the Profit derived,
or to be derived, from the sale or other disposition of the Premises, as the
case may be. If Tenant elects to exercise the Option with respect to both the
First Extended Term and the Second Extended Term, Landlord shall, within thirty
(30) days of the expiration of the Second Extended Term, pay to Tenant a fee in
an amount equal to the greater of (I) fifty percent (50%) of the amount by which
the Fair Market Value of the Premises exceeds $850,000; or (ii) if, as of the
expiration of the Second Extended Term, Landlord has agreed to sell or otherwise
dispose of the Premises, fifty percent (50%) of the Profit derived, or to be
derived, from the sale or other disposition of the Premises, as the case may be.


4. OTHER TENANT AND LANDLORD CHARGES


4.1 LANDLORD TAXES

        During the Primary Term and Extended Term, Landlord shall pay promptly
when due to the appropriate governmental agency or authority all ad valorem,
real estate and public improvement taxes, impositions or assessments in
connection with the Premises (“Landlord Taxes”). In the event Landlord fails to
pay the Landlord Taxes when due and payable, Tenant shall have the right to pay
the Landlord Taxes on Landlord’s behalf, and to collect from Landlord the amount
paid plus interest at the rate of 10% per annum from the date of payment until
repaid. Landlord shall pay said amount within 30 days of receipt of written
demand from Tenant. If Landlord fails to reimburse Tenant within 30 days, Tenant
may deduct such amount from the payment of Rent. For purposes hereof, the
Landlord Taxes for any year shall be the Landlord Taxes that are due for payment
or paid in that year rather than the Landlord Taxes that are assessed, become a
lien or accrue during such year. Tenant shall reimburse Landlord for the
Landlord Taxes paid by Landlord within 30 days after Landlord’s written request
therefor. Landlord shall provide Tenant with a copy of the actual tax bill and
proof of payment. The Landlord Taxes will be prorated between Landlord and
Tenant so that Tenant will be responsible only for the Landlord Taxes from (I)
the Date of Commencement through December 31, 2001 for the first calendar year,
and (ii) January 1 of the last calendar year until the Expiration Date or other
termination date for the last calendar year, so that Tenant will be responsible
only for such tax or assessment as may be attributable to the period of time
that Tenant was actually in possession of the Premises.


4.2 UTILITIES

        Tenant shall be solely responsible for and shall promptly pay all
charges for electricity, gas, water, sewer and all other utilities used upon or
furnished to the Premises and used by the Tenant. If some utilities or services
are not separately metered and used by other tenants of the Building, then
Tenant shall pay its pro rata share of such bills. Landlord shall not be liable
for damages or otherwise for any interruption or failure in the supply of such
utility services, or if either the quantity or character of such utilities
supplied is changed or is no longer available or suitable for Tenant’s
requirements. Landlord is solely responsible for ensuring the Premises are in
such condition that the utility companies can properly connect and provide all
of the services used by and in connection with the Premises during the term of
the Lease.


4.3 COMMON AREA

        During the Primary Term and each Extended Term, Landlord shall pay
promptly when due any charges or assessments of any association in connection
with the Premises. Tenant shall reimburse Landlord its pro rata share within 30
days after Landlord’s written request therefor. Landlord shall provide Tenant
with a copy of the actual bill and proof of payment. Tenant will be responsible
only for such charges or assessments as may be attributable to the period of
time that Tenant was actually in possession of the Premises.


5. USE AND OCCUPANY

        Tenant shall use the Premises for Tenant’s wholesale distribution
operations, which may operate on a 24-hour a day schedule, for swimming pool and
spa related products, equipment, chemicals and supplies and all other lawful
uses related thereto.

        Tenant shall not do or permit to be done in or about the Premises
anything that is illegal or unlawful or that is of an inherently dangerous
nature. Tenant shall obtain all permits, licenses, certificates or other
authorizations and any renewals, extensions or continuances of the same required
in connection with the lawful and proper use of the Premises and shall pay when
due all taxes upon its merchandise, stock, fixtures, equipment and leasehold
improvements located on the Premises.

        Notwithstanding any requirements due to Tenant’s storage of permitted
Hazardous Materials (as defined in Section 20 herein), Landlord represents and
warrants that, at the commencement of this Lease, the Premises and all
improvements thereon shall be in compliance with all applicable laws, statutes,
ordinances, requirements, building codes, fire and zoning codes and/or local,
city, state and federal regulations, including the American with Disabilities
Act (“ADA”) (collectively “Laws”) of all governmental authorities with
jurisdiction, and Landlord shall be responsible for curing all breaches of this
representation and warranty at Landlord’s sole cost and expense, throughout the
term of the Lease, and any extensions thereof. Tenant shall immediately notify
Landlord in writing upon Tenant’s discovery that such a breach exists, along
with all supporting information and documentation.

        Landlord further warrants that to its knowledge, the Premises, and the
land upon which the Premises reside are free from the presence of any Hazardous
Materials (as defined in Section 20 herein) contamination at the commencement of
this Lease and Landlord shall be responsible to cure any breach of said warranty
at Landlord’s sole cost and expense, and Tenant shall not be liable in any way
for any breach of Landlord’s warranty herein, whether said breach was known or
unknown to Landlord.

        However, if any breach of Landlord’s warranties herein exists and either
the breach of the Landlord’s warranty and representation itself, or the cure of
such a breach prevents Tenant from reasonably conducting its normal material
business operations for a period greater than forty-five (45) days, Tenant may
terminate this lease by providing Landlord thirty (30) days written notice no
more than forty (45) days from the date Tenant and/or Landlord discover said
breach and/or reasonably determine that the cure of such breach will cause the
obstruction of Tenant’s business operations, as stipulated above. In the event
Tenant does not choose to terminate the Lease under this stipulation and upon
Landlord’s receipt of written notice of such from Tenant or the lapse of the
forty-five (45) day period prescribed herein, Landlord shall immediately
commence to cure said breach, at Landlord’s sole cost and expense and this Lease
shall remain in full force and effect. In addition, Tenant may pursue any and
all other remedies available in equity or at law due to Landlord’s breach.


5.1 CERTIFICATE OF OCCUPANCY.

        If required, Tenant shall obtain a Certificate of Occupancy from the
municipally in which the property is located prior to occupancy of the Premises.
Tenant may apply for a Certificate of Occupancy prior to the Commencement Date
and, if Tenant is unable to obtain a Certificate of Occupancy, Tenant shall have
the right to terminate this Lease by written notice to Landlord if Landlord or
Tenant is unwilling or unable to cure the defects which prevented the issuance
of the Certificate of Occupancy. Landlord may, but has no obligation to, cure
any such defects, including any repairs, installations, or replacements of any
items, which are not presently, existing on the Premises, or which have not been
expressly agreed upon by Landlord in writing. All monies, if any, paid by Tenant
in advance will be refunded within 10 days of such termination.


6. MAINTENANCE AND REPAIRS


6.1 LANDLORD

        Landlord shall maintain in good repair and condition at its sole cost
and expense: (I) the Building’s foundation and the structural soundness of the
Building’s roof and floor, and the Building’s exterior walls and doors
(excluding the interior surface of the exterior walls); (ii) the downspouts and
gutters, (iii) water, sewer and gas lines and electrical services up to the
point of entry into the Building; (iv) all of the other improvements on the Land
including the sidewalk(s), (v) Building fire/life safety and sprinkler; and (vi)
the Premises’ ADA compliance (collectively, the “Landlord Repairs”). Further,
Landlord shall make all repairs and restorations made necessary by fire or other
peril covered by the standard extended coverage endorsement on fire insurance
policies; provided, however, that Tenant shall reimburse Landlord upon demand
for the cost of repairing any damage to the Premises caused by the gross
negligence or the deliberate act of Tenant, its employees, agents or invitees.
If Landlord fails to make any of the Landlord Repairs, Tenant may make them at
the expense of Landlord and Tenant may deduct such expenses from the payment of
Rent. Landlord warrants the Premises are in compliance with all applicable
building codes, local, city, state and federal regulations, laws, statutes, and
ordinances in effect at the commencement of the Lease. Tenant shall promptly
give Landlord notice of any repair required by Landlord pursuant to this Section
6, after which Landlord shall perform the reported repairs within 10 business
days or sooner if the reported damage requiring repair compromises the safety of
Tenant, its employees or customers, or Tenant’s property within the Premises.


6.2 TENANT

        Subject to the Landlord Repairs, Tenant shall, at its sole cost and
expense, maintain in good repair and in a neat, clean and tenantable condition:
(I) the interior of the Building; (ii) plumbing, water and sewer lines from the
point of entry into the Premises; (iii) interior doors, including frames and
hardware; (iv) lighting fixtures; (v) electrical switches and receptacles; (vi)
plumbing fixtures; (vii) ceilings; (viii) window glass; (ix) parking lot, (x)
loading dock and (xi) interior walls. Tenant must contract with a qualified and
property insured HVAC contractor to have HVAC units serviced at a minimum of
once every six months. Further, Tenant shall make all repairs necessitated by
the gross negligence or deliberate act of Tenant, its employees, agents or
invitees. Tenant shall keep the Premises neat and free of trash, scraps,
materials, products used in its business. In the event Tenant fails to make any
repairs, or maintain the Premises in accordance with the provisions of this
Lease, the Landlord shall make such repairs, or maintenance, and bill Tenant for
the cost of same. Tenant shall pay said amount within 30 days of receipt of
written demand from Landlord. Tenant covenants that it shall, at all times, keep
the exterior of the Premises free and clear of all trash, pallets, debris,
glass, cartons, or any other unsightly matter caused by reason of Tenant or
Tenant’s customers or invitees. Further, Tenant shall not permit or suffer any
noise, smoke or odor which will constitute a public or private nuisance.


6.3 DELIVERY AT COMMENCEMENT

--------------------------------------------------------------------------------

         At the Commencement Date, Landlord shall deliver the Premises and all
equipment, Building systems and Alterations thereon, including all lamps, bulbs,
ballasts and starters and those items required to be maintained and repaired by
Tenant, in good working condition to Tenant. Landlord shall warrant the
condition of the Building including each Building system and equipment serving
the Premises for a period of 6 months following the Commencement Date hereof.
During this 6 month period, Tenant shall have no obligation to repair or
replace, nor shall Tenant bear any responsibility for any portion of the cost of
any repair, to any system, piece of equipment or Alterations serving the
Premises, unless the same is necessitated by the gross negligence or willful
misconduct of Tenant. At all times during the Primary Term and each Extended
Term hereof, Tenant shall have the benefit of any and all warranties in effect
and held by Landlord on the equipment and systems for which Tenant is
responsible to maintain and repair.



6.4 LANDLORD’S AND TENANT’S RESPONSIBILITIES

        Except as may be modified in other paragraphs contained in this Lease,
Landlord and Tenant shall be responsible for providing and/or paying for certain
items listed below, but not limited to the items below:

Item Landlord Tenant Dollar Limit* Natural or propane gas utility service   X  
Water utlilty service   X   Sewer utility service   X   Electric utility service
  X   Real estate taxes   X   Fire and extended coverage insurance   X  
Liability insurance   X   Trash collection   X   Yard maintenance   X   Parking
lot repairs and maintenance   X   Repair and maintenance of HVAC systems   X
Semi-annual basis Replacement of HVAC Systems X     Structural repair and
maintenance X     Interior repair and maintenance   X   Plumbing repair and
maintenance   X   Plumbing replacement up to Building X     Electrical repair
and maintenance   X   Electrical replacements up to Building X     Snow removal
  X   Water heater and maintenance   X   Water heater replacement X     Glass
replacement excluding plate glass   X   Plate glass replacement   X   Janitorial
- interior   X   Light bulb and ballast replacement   X   Repair and maintenance
of roof X     Roof replacement X     Fire extinguishers   X  

--------------------------------------------------------------------------------

If blank, 0 or none, there is no dollar limit. Tenant shall not contract for or
authorize repairs or replacement which are the responsibilities of the Landlord.


7. ACCESS


7.1 PRE-COMMENCEMENT DATE ACCESS TO PREMISES

        Landlord shall permit Tenant access to the Premises prior to the
Commencement Date for the purpose of setting up storage racks, trade fixtures
and other equipment for the operation of Tenant’s business, and all of the terms
and conditions of this Lease shall apply to such prior period, except that
Tenant will not have to pay any Rent during such pre-Commencement Date period.


7.2 LANDLORD’S RIGHT TO ACCESS

        Landlord has the right with no less than 24 hours notice to Tenant,
emergencies excepted, to enter the Premises periodically and with no less than
24 hours notice to Tenant, emergencies excepted, shall have access to the
Premises during normal business hours for inspection or in connection with the
improvement or repair of and the providing of utilities and other services to
the Premises.

--------------------------------------------------------------------------------


8. ALTERATIONS AND IMPROVEMENTS TO PREMISES; SIGNAGE


8.1 ALTERATIONS AND IMPROVEMENTS

        Tenant may make any and all additions, modifications, improvements or
alterations (collectively, “Alterations”) to the Premises that it deems
necessary for the use and occupancy of the Premises, SO LONG AS Tenant obtains
Landlord’s prior consent, which consent shall not be unreasonably withheld or
delayed. Landlord shall make all repairs, alterations or improvements that
Landlord may reasonably deem necessary for the preservation, safety or
improvement of the Premises; provided, however, that in so doing Landlord shall
not unreasonably interfere with Tenant’s use and occupancy of the Premises.
Tenant, however, shall have no obligation at the expiration of the Primary Term
or Extended Term or other termination of this Lease, to remove any Alterations
to the Premises made by the Tenant with Landlord’s prior consent. In the event
Tenant does not remove its Alterations to the Premises at the expiration of the
Primary Term or Extended Term or other termination of this Lease, then Tenant
shall surrender the Premises, including the Alterations, to Landlord in good
order and condition, ordinary wear and tear and damage by casualty excepted.


8.2 SIGNAGE

        Tenant may display in, on, or above the Premises any sign or decoration,
the nature of which is permitted by applicable law and is not dangerous,
unsightly or detrimental to the Premises. At the termination of this Lease,
Tenant shall remove any signs it has placed on the Premises during the Primary
Term or each Extended Term. In the event Tenant removes any of its signs on the
Premises and in doing so causes damage or disrepair to the Premises, ordinary
wear and tear excepted, Tenant shall return that portion of the Premises to its
original condition at its sole cost and expense.


9. DAMAGE OR DESTRUCTION

        If the Premises are damaged or destroyed by fire, earthquake or any
other casualty to such an extent as to render the same untenantable in whole,
Tenant shall give Landlord immediate notice of the occurrence of any such
casualty, and this Lease shall terminate as of the date of such casualty and all
rent shall be accounted for as of such date.

        If the Premises are damaged or destroyed by fire, earthquake or any
other casualty to such an extent as to render 40% of the Premises untenantable,
Tenant shall give Landlord immediate notice of the occurrence of any such
casualty. Landlord must notify Tenant within 20 days of the occurrence of such
casualty, if the Premises cannot reasonably be restored within 120 days from the
date of casualty. Landlord or Tenant may terminate this Lease by providing the
other written notice of same within 15 days of the date of casualty.

        If the Premises can reasonably be restored within 90 days from the date
of casualty, Landlord shall notify Tenant in writing within 20 days of such
casualty of Landlord’s intention to restore the Premises and shall promptly
commence said restoration and repair at its own expense excluding the
improvements installed by Tenant and work diligently to complete same within the
90 days, and this Lease shall continue in full force and effect subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events. In addition, Landlord agrees to use reasonable efforts to assist Tenant
in finding temporary substitute space, including available space owned by
Landlord. Landlord shall submit initial plans and specifications, and any
changes thereafter, for Tenant’s review and approval. Tenant shall have the
right to inspect periodically the restoration and repair work. Landlord warrants
that all repairs and restoration of the Premises shall be in compliance with all
Laws of all governmental authorities having jurisdiction over the Premises.

        Tenant at Tenant’s expense, except if same is necessitated by Landlord’s
acts or omissions, shall promptly perform, subject to delays arising from the
collection of insurance proceeds, or from Force Majeure events, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are substantially damaged during the last year of the Primary Term or
each Extended Term and Landlord reasonably estimates that it will take more than
1 month to repair such damage.

        If (a) the Property is damaged by fire or other casualty thereby causing
the Premises to be untenantable or (b) the Premises are partially damaged by
fire or other casualty, the Rent shall be proportionally abated to the extent of
any actual loss of use of the Premises by Tenant.


10. CONDEMNATION

        If all of the Premises (or less than all, but Tenant reasonably
determines that the remaining portion cannot be used to facilitate its wholesale
distribution activities) shall be acquired by the right of condemnation or
eminent domain for any public or quasi-public use or purpose, or sold to a
condemning authority under threat of condemnation, then the term of this Lease
shall cease and terminate as of the date of title vesting in such proceeding (or
sale) and all rent, if any, shall be paid up to that date. In the event of a
partial taking or condemnation that takes less than a substantial portion of the
Premises and Tenant determines that the remaining portion can be used to
facilitate its wholesale distribution activities, this Lease shall continue in
full force and effect but with an equitable reduction or abatement of rent.
Landlord shall promptly commence said restoration and repair at its own expense
excluding the improvements installed by Tenant and work diligently to complete
same. In addition, Landlord agrees to use reasonable efforts to assist Tenant in
finding temporary substitute space, including available space owned by Landlord.
Landlord shall submit initial plans and specifications, and any changes
thereafter, for Tenant’s review and approval. Tenant shall have the right to
inspect periodically the restoration and repair work. Landlord warrants that all
repairs and restoration of the Premises shall be in compliance with all Laws of
all governmental authorities having jurisdiction over the Premises.

        In the event of any condemnation, taking, or sale, whether whole or
partial, Landlord and Tenant shall each be entitled to receive and retain such
separate awards and portions of lump sum awards as may be allocated to their
respective interests in any condemnation proceedings, or as may be otherwise
agreed. Termination of this Lease shall not affect the right of the parties to
such awards.


11. INDEMNITY AND WAIVER OF CLAIMS

        Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and agents
(“Landlord Related Parties”) harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Landlord or any of the Landlord Related Parties
and arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees.

        Except to the extent caused by the negligence or willful misconduct of
Tenant or any Tenant Related Parties (defined below), Landlord shall indemnify,
defend and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees and agents (“Tenant Related Parties”)
harmless against and from all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including, without limitation,
reasonable attorneys’ fees and other professional fees (if and to the extent
permitted by Law), which may be imposed upon, incurred by or asserted against
Tenant or any of the Tenant Related Parties and arising out of or in connection
with the acts or omissions (including violations of Law) of Landlord, or any of
Landlord’s contractors, or other tenants.


12. INSURANCE


12.1 TENANT’S INSURANCE

        Tenant shall carry and maintain the following insurance (“Tenant’s
Insurance”), at its sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $1,000,000.00; and (2) all
risk property covering all of the items included in the leasehold improvements
constructed in the Premises collectively, the “Improvements”), written at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s trade fixtures, equipment, furniture and other personal property within
the Premises (“Tenant’s Property”).


12.2 LANDLORD’S INSURANCE

        Landlord covenants and agrees that it will procure and maintain during
the Primary Term and Extended Term, at Tenant’s expense, property insurance for
the Premises against loss by all risk, including flood, wind and earthquake, if
required, (“Landlord’s Insurance”) for the full replacement cost of the
Premises, and commercial general liability insurance in a combined single limit
amount of not less than $1,000,000 insuring against injury or death to any
person or persons and damage to property. Tenant shall reimburse Landlord within
fifteen (15) days after Tenant receives a written statement for such insurance.
The Landlord’s Insurance will be prorated between Landlord and Tenant so that
Tenant will be responsible only for the Landlord’s Insurance from (I) the Date
of Commencement through December 31, 2001 for the first calendar year, and (ii)
January 1 of the last calendar year until the Expiration Date or other
termination date for the last calendar year, so that Tenant will be responsible
only for such insurance as may be attributable to the period of time that Tenant
was actually in possession of the Premises.


12.3 PROOF OF POLICY

        Reputable and solvent insurers licensed to do business in Oklahoma shall
issue all insurance required to be carried by both parties hereunder. Tenant’s
commercial general liability insurance policies shall name Tenant as a named
insured and Landlord (or any successor) and their respective members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and other designees of Landlord as the interest of such designees shall appear,
as additional insureds. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any cancellation, termination or lapse of
insurance. Tenant shall provide Landlord with a certificate of insurance
evidencing Tenant’s Insurance prior to the earlier to occur of the Commencement
Date or the date Tenant is provided with possession of the Premises for any
reason. Landlord shall provide Tenant with a certificate of insurance evidencing
Landlord’s Insurance upon request. All policies of Landlord’s Insurance shall
contain endorsements that the insurer(s) shall give Tenant and its designees at
least 30 days’ advance written notice of any cancellation, termination or lapse
of insurance.


13. WAIVER OF SUBROGATION

        Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant shall cause their respective insurance carriers to waive any and all
rights of recovery, claim, action or causes of action against the other and
their respective trustees, principals, beneficiaries, partners, members,
officers, directors, agents, advisors, shareholders, and employees, for any loss
or damage that may occur to Landlord or Tenant or any party claiming by, through
or under Landlord or Tenant, as the case may be, with respect to Tenant’s
property, the Premises, any additions or improvements to the Premises, or any
contents thereof.


14. LIEN

        Tenant will keep the Premises free and clear of all mechanics and
materialmen’s liens and other liens on account of work done for or by Tenant or
persons claiming under it. Should any such lien be filed against the Premises,
Tenant shall, within 30 days of notice from Landlord of the filing of the lien,
fully discharge the lien by settling the claim which resulted in the lien or by
bonding or insuring over the lien in the manner prescribed by the applicable
lien Law.


15. ASSIGNMENT, SUBLETTING

        Tenant shall not assign or sublet the Premises without first obtaining
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed, and any attempt to so assign or sublet without Landlord’s written
consent shall be null and void; and if any such assignment or sublease is made
with the written consent of Landlord, Tenant shall nevertheless remain liable to
Landlord for payment of rent according to the terms hereof and for due
performance of all the terms, covenants and conditions of this Lease unless
otherwise agreed to in writing by both parties. If Tenant is a corporation, then
any transfer of this Lease by merger, consolidation or liquidation or any change
in the ownership of, or power to vote the majority of its outstanding voting
stock shall not constitute an assignment for the purposes of this paragraph. If
written Landlord once gives consent to any such assignment or subletting, such
consent shall not operate as a waiver of the necessity for obtaining Landlord’s
written consent to any subsequent assignment or subletting. Landlord shall not
assign this Lease without first obtaining Tenant’s prior written consent, which
shall not be unreasonably withheld or delayed, and any attempt to so assign
without Tenant’s written consent shall be null and void. If Landlord is a
corporation, then any transfer of this Lease by merger or consolidation shall
not constitute an assignment for the purposes of this paragraph.


16. ESTOPPEL CERTIFICATE

        Tenant shall at any time, and from time to time, and upon Landlord’s
written request, execute, acknowledge and deliver to Landlord a statement in
writing certifying: (I) that this Lease is unmodified and in full force and
effect (or if there has been any modification hereof that the same is in full
force and effect as modified and stating the nature of the modification or
modifications); (ii) that to the best of its knowledge, Landlord is not in
default under this Lease (or if any such default exists the specific nature and
extent thereof); and (iii) the date to which rent and other charges have been
paid in advance, if any; and (iv) any other information regarding this Lease or
Tenant’s occupancy as required by an Estoppel Certificate.


17. NON-DISTURBANCE AGREEMENT

        Landlord shall use its best efforts to cause Lender to not disturb
Tenant’s possession of the Premises by providing Tenant with an acceptable
Non-Disturbance Agreement.


18. FIXTURES AND PERSONAL PROPERTY; SURRENDER


18.1 REMOVAL OF TENANT PROPERTY

        Trade fixtures, equipment, furniture and other personal property
installed or placed in the Premises at the cost of Tenant shall be the property
of Tenant unless otherwise specified in this Lease and Tenant shall remove the
same prior to the expiration or sooner termination of this Lease. Tenant shall,
at its own cost and expense, completely repair any and all damage to the
Premises resulting from or caused by such removal. If Tenant fails to remove all
or any of such property within ninety (90) days of the Expiration Date or other
termination, Landlord may at Landlord’s option retain all or any of such
property and title thereto shall thereupon vest in Landlord.


18.2 SURRENDERING OF PREMISES

        Upon the expiration or sooner termination of this Lease, Tenant shall
surrender to Landlord the Premises without any disturbance thereto in good
condition and repair, reasonable wear and tear and damage by casualty not caused
by Tenant or its agents or employees excepted.


19. EVENTS OF DEFAULT.

        Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:

If Tenant fails to pay any sum due under this Lease for 15 days after Landlord’s
written notice to Tenant of such past due amount,

If Tenant becomes insolvent, makes a transfer in fraud of creditors or makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts when due; or

If Tenant fails to remedy any default with respect to any of the other
provisions, covenants or conditions of this Lease to be kept or performed by
Tenant within 15 days after written notice (or such additional time as is
reasonably required to correct any such default, provided Tenant has commenced
such cure within 15 days of written notice and is diligently pursuing same to
completion).


20. REMEDIES REMEDIES.


20.1 LANDLORD’S REMEDIES.

        Upon any default, Landlord shall have the right to pursue any of its
rights and remedies at law or in equity, including any one or more of the
following remedies:

    (i)        Terminate this Lease, in which case Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord may, in compliance with applicable law and without prejudice to any
other right or remedy, enter upon and take possession of the Premises and expel
and remove Tenant, Tenant’s property and any party occupying all or any part of
the Premises. Tenant shall pay Landlord on demand the amount of all past due
rent and other losses and damages that Landlord may suffer as a result of
Tenant’s default, whether by Landlord’s inability to relet the Premises on
satisfactory terms or otherwise, including, without limitation, all Costs of
Reletting (defined below) and any deficiency that may arise from reletting or
the failure to relet the Premises. “Costs of Reletting” shall include all
reasonable costs and expenses incurred by Landlord in reletting or attempting to
relet the Premises, including, reasonable attorneys’ fees, brokerage
commissions, repairing, altering, remodeling, or otherwise putting the Premises
into the same condition as of the commencement of this Lease.

    (ii)        Terminate Tenant’s right to possession of the Premises and, in
compliance with applicable Law, expel and remove Tenant, Tenant’s Property and
any parties occupying all or any part of the Premises. Landlord may (but shall
not be obligated to) relet all or any part of the Premises, without notice to
Tenant, for a term that may be greater or less than the balance of the Primary
Term or Extended Term as applicable, and on such conditions (which may include
concessions and alterations of the Premises) and for such uses as Landlord in
its reasonable discretion shall determine. Landlord may collect and receive all
rents and other income from the reletting. Tenant shall pay Landlord on demand
all past due Rent, all Costs of Reletting and any deficiency arising from the
reletting or failure to relet the Premises.

        Landlord agrees to credit all rents and other income from reletting the
Premises against Tenant’s liability after first reimbursing itself for all
reasonable costs incurred in curing Tenant’s default.


20.2 TENANT’S REMEDIES.

        Landlord shall not be in default in the performance of any of its
obligations in this Lease contained unless and until Landlord shall have failed
to perform such obligation within 15 days (or such additional time as is
reasonably required to correct any such default, provided Landlord has commenced
such cure within 15 days of written notice and is diligently pursuing same to
completion) after written notice by Tenant to Landlord properly specifying
wherein Landlord has failed to perform any such obligation, or such lesser
period as may be specified elsewhere herein. If Landlord fails to so cure such
default as prescribed herein, then Tenant may exercise “self-help” and offset
the reasonable cost thereof against the payment(s) of Rent next becoming due to
Landlord, in addition to any other statutory remedies available, at the option
of Tenant.


21. ENVIRONMENTAL WARRANTY AND INDEMNIFICATION AGREEMENT

This Section of the Lease shall govern any and all issues regarding Hazardous
Materials referenced throughout the Lease.

I.     Definitions for purposes of this Lease:

(a)     “Hazardous Material” means: (1) “hazardous substances” or “toxic
substances” as those terms are defined by the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA), 42 U.S.C. ” 9601, et seq., or
the Hazardous Materials Transportation Act, 49 U.S.C. ss 1801, all as currently
amended and amended after this date; (ii) “hazardous wastes,” as that term is
defined by the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. “” 6901,
et seq., as currently amended and amended after this date; (iii) crude oil or
any faction thereof which is liquid at standard conditions of temperature and
pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute); (iv)
any radioactive material, including any source, special nuclear or by-product
material as defined at 42 U.S.C. “” 2011, et seq., as currently amended and
amended after this date; (v) asbestos in any form or condition; and (vi)
polychlorinated byphenyls (PCB’s) or substances or compounds containing PCB’s.

    (b)        “Environmental Laws” means: all applicable federal, state, and
local laws, regulations, and ordinances relating to public health and safety and
protection of the environment, including those statutes, laws, regulation and
ordinances identified in subparagraph (a) all as amended and modified from time
to time.

(c)     “Contamination” means: the presence of Hazardous Material(s) in
concentrations which require remediation under applicable Environmental Laws.

II.     Landlord acknowledges that Tenant shall, as a normal and ordinary course
of Tenant’s business as a wholesale distributor of swimming pool supplies, have
certain Hazardous Materials present on the Premises. This acknowledgement shall
be deemed Landlord’s approval of such, but limited to those Hazardous Materials
which are a normal and ordinary course of Tenant’s business. Said Hazardous
Materials include, but are not limited to, the following chemical families:
HYPOCHLORITE; CHLORINATED ISOCYANURATE; HALOGENATED HYDANTOINS.

        Subject to the limitations and restrictions set forth in subparagraph
II(f) below, Tenant represents, warrants and covenants to Landlord that during
the term of this Lease and all renewals thereunder:

(a)  

Tenant has not permitted and will not permit to occur any release or disposal of
Hazardous Materials, on, in, under, or from the Premises. Tenant, however, shall
be permitted to have on the Premises those Hazardous Materials which are a
normal and ordinary part of Tenant’s business operations, provided Tenant shall
be in compliance with all applicable Environmental Laws relating to said
Hazardous Materials.


(b)  

Tenant will notify Landlord of all written complaints, claims, citations,
demands, inquiries, reports, notices or spills or releases of hazardous
materials relating to compliance with Environmental Laws and Tenant’s use and
occupancy of the Premises within five (5) business days of Tenant’s receipt
thereof. To the extent possible, Tenant will promptly cure and resolve any such
actions and proceedings that result from any Contamination caused solely by
Tenant or Tenant’s agents, employees, contractors, customers or invitees
(collectively, “Tenant’s Agents”). Tenant will keep the Premises free of any
lien imposed pursuant to any Environmental Law for any Contamination caused
solely by Tenant or Tenant’s Agents.


(c)  

If Tenant fails to undertake to cure a violation of any of the foregoing
warranties, representations, and covenants within a reasonable time, Landlord
may cause the removal of any Contamination from the Premises in accordance with
Environmental Laws. As to Contamination caused solely by Tenant or Tenant’s
Agents, the reasonable costs of any remediation of said Contamination required
by Environmental Laws will be additional rent under this Lease, and such
reasonable costs will become due and payable on demand by Landlord, but only if
Tenant fails to undertake to comply with this paragraph within a reasonable
time.


(d)  

Tenant agrees to indemnify, defend, and hold Landlord and Landlord’s affiliates,
shareholders, directors, officers, employees, and agents free and harmless from
and against all losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, costs, judgments, suits, proceedings, damages (including
consequential damages), disbursements or expenses of any kind (including
reasonable attorneys’ fees and investigation costs, whether defending or
prosecuting any litigation, claim or proceeding) that may at any time be imposed
upon, incurred by, or asserted or awarded against Landlord in connection with or
arising from or out of:


(1)  

any Contamination which has been caused solely by Tenant or Tenant’s Agents on,
in, or under or affecting all or any portions of the Premises;


(2)  

any misrepresentation, inaccuracy or breach of any warranty, covenant or
agreement contained (other than (e)(1) above) or referred to in this Section of
the Lease by Tenant;


(3)  

any violation or claim of violation by Tenant or Tenant’s Agents of any
Environmental Law (other than (e)(1) or (e)(2) above) that Tenant does not
diligently undertake to resolve within a reasonable time.


        This indemnification shall survive the termination of this Lease and
shall be in full force and effect for five (5) years after the termination of
the Lease, after which time, it shall be null, void, and of no force and effect.

    (f)        The acts set forth in Paragraph 20 (II)(d)(1), (2), and (3) for
which indemnification is provided are hereinafter referred to as Predicate Acts.
To the extent that any of the Predicate Acts are caused, in whole or in part, by
the acts or omissions of the Landlord or any other person or party (other than
Tenant or Tenant’s Agents) then Tenant’s obligation under this paragraph
providing for indemnity shall be limited to the degree and percent that Tenant’s
acts or omissions contributed to the Predicate Acts and Tenant shall be
responsible only for that portion of the costs which would not otherwise have
been incurred were it not for Tenant’s Predicate Acts.


22. HOLDING OVER

        If, without the execution of a new lease or written extension and with
the consent of Landlord, Tenant shall hold over after the expiration of the
Primary Term (or any Extended Term if applicable), Tenant shall be deemed to be
occupying the Premises as a tenant from month to month, which tenancy may be
terminated by either Landlord or Tenant upon 30 days prior written notice to the
other. During such tenancy, Tenant agrees to pay to Landlord 125% of the monthly
installment of Base Rent which was payable in the month immediately preceding
the month in which the expiration or termination occurs, and to be otherwise
bound by all of the other terms, covenants and conditions as herein specified.
If Tenant fails to surrender the Premises upon the termination of this Lease, in
addition to any other liabilities to Landlord arising therefrom, Tenant shall
indemnify and hold Landlord harmless from loss or liability resulting from such
failure, including any claims made by any succeeding tenant founded on such
failure.


23. MISCELLANEOUS


23.1 ENTIRE AGREEMENT

        This Lease, together with the exhibit(s) attached hereto, contains the
entire agreement of the parties hereto with respect to the Lease, which alone
fully and completely expresses the agreement of the parties.

      Exhibit A: Premises
      Exhibit B: TurnKey Work Letter

No agreement shall be effective to modify this Lease, in whole or in part,
unless such agreement is in writing, and is signed by both parties hereto.


23.2 NOTICES.

        Any notice required to be given by either party pursuant to this Lease,
shall be in writing and shall be deemed to have been properly given, rendered or
made only if personally delivered, or if sent by U.S. Mail, Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service:

       If to Tenant:

      SCP Pool Corporation
      109 Northpark Blvd., Suite 400
      Covington, Louisiana 70433
      Attention: Lease Administrator
      Phone: 985.892.5521
      Fax: 985.892.1657

       If to Landlord:

      Dave Cook
      423 Magnolia Lane
      Mandeville, Louisiana 70471



23.3 NON-WAIVER.

        The failure of either party to insist, in any one or more instances,
upon the strict performance of any one or more of the obligations of this Lease,
or to exercise any election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, but the
Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord of
Base Rent with knowledge of breach by Tenant of any obligation of this Lease
shall not be deemed a waiver of such breach.


23.4 ATTORNEYS FEES.

        In the event either party hereto shall bring an action or proceeding to
enforce the terms hereof, declare rights hereunder or defend against an action
brought by the other party, the Prevailing Party (as hereafter defined) in any
such proceeding, action or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision,
adjudication or judgment. The term “Prevailing Party” shall include, without
limitation, the party who substantially obtains or defeats the relief sought, as
the case may be, whether by compromise, settlement, judgment or the abandonment
by the other party of its claim or defense. The attorneys’ fees award shall not
be computed in accordance with any court fee schedule, but shall be such as to
fully reimburse all reasonable attorneys’ fees incurred by the Prevailing Party
in pursuit or defense of any such action brought by the other party.


23.5 PARTIES BOUND.

        Except as otherwise expressly provided for in this Lease, this Lease
shall be binding upon, and inure to the benefit of, the successors and assignees
of the parties hereto. No obligation of Landlord or Tenant shall arise under
this Lease until each party signs the instrument.


23.6 SURVIVAL OF OBLIGATIONS.

--------------------------------------------------------------------------------

        Upon the expiration or other termination of this Lease, neither party
shall have any further obligation nor liability to the other except as otherwise
expressly provided in this Lease and except for such obligations as, by their
nature or under the circumstances, can only be, or by the provisions of this
Lease, may be performed after such expiration or other termination.


23.7 GOVERNING LAW.

        This Lease shall be governed by and construed in accordance with the
laws of the state in which the Premises is located. If any provision of this
Lease shall be invalid or unenforceable, the remainder of this Lease shall not
be affected but shall be enforced to the extent permitted by law. The captions,
headings and titles in this Lease are solely for convenience of reference and
shall not affect its interpretation. All terms and words used in this Lease,
regardless of the number or gender, in which they are used, shall be deemed to
include any other number and any other gender as the context may require. This
Lease may be executed in counterpart and, when all counterpart documents are
executed, the counterparts shall constitute a single binding instrument.


23.8 TIME

        Time is of the essence of this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Property is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.


23.9 WAIVER OF TRAIL BY JURY.

        THE LANDLORD AND THE TENANT, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT
BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE PREMISES, OR ANY
OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.


23.10 QUIET ENJOYMENT.

        If Tenant shall perform all of the covenants and agreements herein
required to be performed by Tenant, Tenant shall, subject to the terms of this
Lease, at all times during the Primary Term and each Extended Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.


23.11 FORCE MAJEURE.

        Except as otherwise stated herein, if performance by either party of any
term, condition or covenant in this Lease is delayed or prevented by an Act of
God, strike, lockout, shortage of material or labor, restriction by any
governmental authority, civil riot, act of war, or flood, the period for
performance of the term, condition or covenant shall be extended for a period
equal to the period that such party is so delayed or prevented in the
performance of such obligation. The provisions of the foregoing provision
specifically do not apply to lack of funds or the inability of the performing
party to obtain appropriate financing.


23.12 AUTHORITY.

        Landlord covenants and warrants that Landlord has good title to the
Premises and the full right and lawful authority to enter into this Lease for
the full term described and for all extensions, and that except for existing
mortgages, the Premises are free and clear of all contracts, leases, liens,
restrictions and encumbrances of whatever nature. Tenant covenants and warrants
that Tenant has the requisite power and authority to enter into and execute this
Lease and to perform the obligations hereunder, and the persons executing this
agreement have the requisite power and authority to do so.


23.13 DISPOSITION OF THE PREMISES BY LANDLORD.

        Landlord hereby agrees that Landlord shall not sell or otherwise dispose
of the Premises during the Primary Term of this Lease. Notwithstanding anything
to the contrary contained herein, Landlord shall have the option, upon the
expiration of the Primary Term of this Lease and at any time thereafter, to sell
or otherwise dispose of the Premises; provided that any such sale or other
disposition of the Premises shall be subject to this Lease. To exercise the
option described in this Section 22.13, Landlord shall notify Tenant in writing
ninety (90) days prior to the anticipated closing date of the sale or other
disposition of the Premises that Landlord intends to sell or otherwise dispose
of the Premises (the “Notice of Disposition”). The Notice of Disposition shall
be irrevocable, and, upon the delivery of the Notice of Disposition to Tenant,
Landlord shall be obligated to pay the Disposition Fee to Tenant in accordance
with Section 3.4 above.


23.14 NON-DISTURBANCE AGREEMENT.

Landlord shall use its best efforts to cause Lender


23.15 SUBMISSION OF LEASE

This Lease is not effective until execution by and delivery to both Landlord and
Tenant.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first above written.

WITNESSES: LANDLORD:     DAVE COOK, individually         /S/ Connie Dickinson
By: /S/ A David Cook     Name: Dave Cook     Date: 1/12/01              
WITNESSES: TENANT:     SCP POOL CORPORATION
a Delaware corporation         /S/ Cheri Sommer By: /S/ Rich Polizzotto    
Name: Rich Polizzotto     Title: Vice President     Date: 1/15/01  

--------------------------------------------------------------------------------


FIRST AMENDMENT

        This First Amendment (the “Amendment”) is made and entered into as of
the 24th day of October, 2001, by and between S & C DEVELOPMENT, L.L.C., a
Louisiana limited liability company (“Landlord”), and SCP POOL CORPORATION, a
Delaware corporation (“Tenant”).


WITNESSETH

A.

WHEREAS, Tenant did enter into that certain Lease dated January 15, 2001 with
Dave Cook for space currently containing approximately 24,950 square feet (the
“Premises”) described as Lots 16 and 17 of Hudiburg Industrial Addition, bearing
the municipal address, of 308 Hudiburg Circle, Oklahoma City, OK 73107 which
lease has not been previously amended (collectively, the “Lease”); and


B.

WHEREAS, S & C Development, L.L.C., a Louisiana limited liability company wishes
to covenant and agree with Tenant that S & C Development, L.L.C., a Louisiana
limited liability company shall expressly assume each and every obligation,
representation and warranty of Landlord pursuant to the Lease, and as amended
herein;


C.

Tenant and Landlord mutually desire that the Lease be amended on and subject to
the terms and conditions hereinafter set forth;


  NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


I.  

Amendment. Landlord and Tenant agree that the Lease shall be amended in
accordance with the following terms and conditions:


A.  

Wherever the term “Landlord”, “Lessor” or similar word is used in the Lease or
amendment to Lease, said word shall be deemed to refer to S & C Development,
L.L.C., a Louisiana limited liability company. From and after execution of this
Amendment, S & C Development, L.L.C., a Louisiana limited liability company
expressly covenants and warrants, and represents to Tenant that it shall assume
all obligations, responsibilities and liabilities of Landlord under the Lease,
as amended, as though it were the original Landlord under said Lease.


B.  

Section 3.4, “Disposition Fee,” of the Lease shall be modified and amended by
the substitution of following paragraph and shall read:


  “If Landlord elects to sell or otherwise dispose of the Premises in accordance
with Section 22.13 below, Landlord shall pay a fee to Tenant (the “Disposition
Fee”) in an amount equal to the greater of (i) fifty percent (50%) of the Profit
(as hereinafter defined) on the sale or other disposition of the Premises; or
(ii) fifty percent (50%) of the amount by which the Fair Market Value (as
hereinafter defined) of the Premises exceeds $898,664.57 (the initial cost of
the Premises). The Disposition Fee shall be due and payable to Tenant within one
hundred five (105) days after the delivery of the Notice of Disposition (as
defined in Section 22.13 below) to Tenant. As used herein, “Profit” shall mean
the amount by which (a) the sale price, in the event of the sale of the
Premises, or (b) the proceeds of any other disposition of the Premises, in the
event of such other disposition, exceed(s) $898,664.57. As used herein, “Fair
Market Value” shall mean fair market value as determined by an appraisal of the
Premises provided by an Oklahoma Certified Appraiser.”


C.  

Section 3.5, “Termination/Expiration Fees,” of the Lease shall be modified and
amended by the substitution of following paragraph and shall read:


  “If Tenant elects not to exercise the Option with respect to the First
Extended Term, Landlord shall, within thirty (30) days of the expiration of the
Primary Term, pay to Tenant a fee in an amount equal to the greater of (i) fifty
percent (50%) of the amount by which the Fair Market Value of the Premises
exceeds $898,664.57; or (ii) if, as of the expiration of the Primary Term,
Landlord has agreed to sell or otherwise dispose of the Premises, fifty percent
(50%) of the Profit derived, or to be derived, from the sale or other
disposition of the Premises, as the case may be. If Tenant elects not to
exercise the Option with respect to the Second Extended Term, Landlord shall,
within thirty (30) days of the expiration of the First Extended Term, pay to
Tenant a fee in an amount equal to the greater of (i) fifty percent (50%) of the
amount by which the Fair Market Value of the Premises exceeds $898,664.57; or
(ii) if, as of the expiration of the First Extended Term, Landlord has agreed to
sell or otherwise dispose of the Premises, fifty percent (50%) of the Profit
derived, or to be derived, from the sale or other disposition of the Premises,
as the case may be. If Tenant elects to exercise the Option with respect to both
the First Extended Term and the Second Extended Term, Landlord shall, within
thirty (30) days of the expiration of the Second Extended Term, pay to Tenant a
fee in an amount equal to the greater of (i) fifty percent (50%) of the amount
by which the Fair Market Value of the Premises exceeds $898,664.57; or (ii) if,
as of the expiration of the Second Extended Term, Landlord has agreed to sell or
otherwise dispose of the Premises, fifty percent (50%) of the Profit derived, or
to be derived, from the sale or other disposition of the Premises, as the case
may be.”


      II. Miscellaneous.

A.  

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein.


B.  

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.


        IN WITNESS WHEREOF, Landlord and Tenant have duly executed this
Amendment as of the day and year first above written.

WITNESSES; ATTESTATION LANDLORD     S&C DEVELOPMENT, LLC
a Louisiana limited liability company         /S/ Angela McCue By: /S/ A David
Cook     Name: Arthur David Cook     Title: Owner                 TENANT:    
SCP POOL CORPORATION,
a Delaware corporation         /S/ Cheri Sommer By: /S/ Rich Polizzotto    
Name: Rich Polizzotto     Title: Vice President  

--------------------------------------------------------------------------------


FIRST AMENDMENT

        This First Amendment (the “Amendment”) is made and entered into as of
the 5th day of December, 2001, by and between S & C DEVELOPMENT, L.L.C., a
Louisiana limited liability company (“Landlord”), and SCP POOL CORPORATION, a
Delaware corporation (“Tenant”).


WITNESSETH

A.

WHEREAS, Tenant did enter into that certain Lease dated January 15, 2001 with
Landlord for space currently containing approximately 24,950 square feet (the
“Premises”) described as Lots 16 and 17 of Hudiburg Industrial Addition, bearing
the municipal address, of 308 Hudiburg Circle, Oklahoma City, OK 73107 which
lease has been previously amended by First Amendment dated October 24, 2001
(collectively, the “Lease”); and


B.

WHEREAS, Tenant and Landlord mutually desire that the Lease be amended on and
subject to the terms and conditions hereinafter set forth;


  NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


I.  

Amendment. Landlord and Tenant agree that the Lease shall be amended in
accordance with the following terms and conditions:


    1.        The Commencement Date of the Lease is November 10, 2001;

2.     The Termination Date of the Lease is November 30, 2011.

3.     The schedule of Rent payments in Section 3 of the Lease shall be amended
as follows:

A.  

One (1) installment of $8,368.71 (i.e., $398.51 per diem) for the period
beginning November 10, 2001 and ending November 30, 2001.


B.  

Twenty-four (24) equal installments of $11,955.21 each payable on or before the
first day of each month during the period beginning December 1, 2001 and ending
November 30, 2003.


B.  

Twenty-four (24) equal installments of $12,371.04 each payable on or before the
first day of each month during the period beginning December 1, 2003 and ending
November 30, 2005.


C.  

Twenty-four (24) equal installments of $12,745.29 each payable on or before the
first day of each month during the period beginning December 1, 2005 and ending
November 30, 2007.


D.  

Twenty-four (24) equal installments of $12,994.79 each payable on or before the
first day of each month during the period beginning December 1, 2007 and ending
November 30, 2009.


E.  

Twenty-four (24) equal installments of $13,202.71 each payable on or before the
first day of each month during the period beginning December 1, 2009 and ending
November 30, 2011.


      II. Miscellaneous.

A.  

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein.


B.  

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have duly executed this
Amendment as of the day and year first above written.

WITNESSES; ATTESTATION LANDLORD     S&C DEVELOPMENT, LLC
a Louisiana limited liability company         /S/ Angela McCue By: /S/ A David
Cook     Name: Arthur David Cook     Title: Owner                 TENANT:    
SCP POOL CORPORATION,
a Delaware corporation         /S/ Cheri Sommer By: /S/ Rich Polizzotto    
Name: Rich Polizzotto     Title: Vice President  